Exhibit 10.2

 

BILL OF SALE

 

 

KNOW ALL MEN BY THESE PRESENTS, that effective as of April 17th, 2009, VENTURE
METALS, LLC, a Florida limited liability company ("Transferor"), in
consideration of the covenants, agreements, terms and provisions contained in
the Lease Agreement, effective as of February 11, 2009 (the "Fixed Asset
Lease"), by and between INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation ("Transferee") and Transferor, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, does
hereby grant, sell, assign, convey, transfer and deliver unto Transferee, free
and clear of all claims, charges, liens, contracts, rights, options, security
interests, mortgages, encumbrances and restrictions whatsoever, all of the fixed
assets described on Schedule 1 (the "Fixed Assets").

 

TO HAVE AND TO HOLD all and singular said assets unto Transferee, its successors
and assigns, to its own use and benefit forever.

 

This Bill of Sale is subject in all respects to the terms of the Fixed Asset
Lease, and all of the representations, warranties, covenants, and agreements
contained in the Fixed Asset Lease, all of which shall survive the execution and
delivery of this Bill of Sale in accordance with the terms of the Fixed Asset
Lease.  The Transferor represents, warrants and covenants with Transferee that
it is the true and lawful owner of the Fixed Assets and has a good and perfect
right to transfer good and marketable title thereto.

 

This Bill of Sale and the rights and obligations of the Transferee and
Transferor hereunder shall be construed in accordance with and governed by the
laws of the Commonwealth of Kentucky, without giving effect to the conflict of
law principles thereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

 

Transferor has executed this Bill of Sale as of the date first above written

 

"Transferor"

 

VENTURE METALS, LLC, a Florida limited liability company

 

 

   

By:

/s/ Steve Jones

Title:

Managing Member

 

--------------------------------------------------------------------------------



 

 

 

Schedule 1

 

List of Fixed Assets

 

Fixed Assets Venture Metals LLC

                             

Description

Asset Number

Location

Explanation

       

Equipment

     

Crane for Mississippi location

E 2003

MS

Crane

Crane

E 1003

KY

Equipment to move material

Crane #2 (includes freight in)

E 1005

KY

Equipment to move material

Crane - Liebherr Model A922

E 1018

KY

Equipment to move material

Loader

E 1004

KY

Equipment to move material

Scale

E 1010

KY

Scale to weigh material

Rad Comm System

E 1007

KY

Equipment to detect radiation

Mack Truck w/dumper

E 2004

MS

yard truck only - not used on road

Forklift

E 1013

KY

Equipment to move material

Bobcat

E 1012

KY

move product and sweep in yard

Mac Truck and roll off box

E 1006

KY

Equipment to move material

Forklift (used)

E 2006

MS

Equipment to move material

Raditation Detector Steel Frame

E 1014

KY

Steel frame on large scale

Broom structure

E 1016

KY

attachment for front of Bobcat

Scale

E 1011

KY

Scale to weigh material

Rad Comm System

E 2001

MS

Equipment to detect radiation

Rad Comm System

E 1001

KY

Equipment to detect radiation

Power Washer

E 1009

KY

Clean Equipment

Scale

E 2005

MS

yard scale for Mississippi/replace broken one

Scale

E 1002

KY

Scale to weigh material

Golf Cart

E 1008

KY

In yard transportation

               

Capital Leases

     

Forklift-8FGU32/New

CL 1003

KY

Equipment to move material

Forklift-7FGU30/New

CL 1001

KY

Equipment to move material

Forklift-6FGU30/Used

CL 1002

KY

Equipment to move material

               

Furniture & Fixtures

     

Metorex

FF 1004

KY

Equipment to id material

Metorex

FF 1003

KY

Equipment to id material

Thermo Niton Analyzer

FF 2002

MS

Equipment to id material

Thermo Niton Analyzer

FF 1019

KY

Equipment to id material

Steel Loading ramp

FF 2003

MS

to unload material

Security system for property

FF 1013

KY

Security cameras, video recorder

Security system upgrade

FF 1022

KY

additional cameras/monitor

computer software upgrade

FF 1011

KY

Quickbooks

Computer/Server

FF 1005

KY

Server, laptop comp

Computers (2)

FF 1001

KY

computer, monitor, printer

2 Fireproof file cabinets

FF 1023

KY

storage of confidential information

Office Furniture

FF 1007

KY

Desks, misc office furniture

Telephone system

FF 1017

KY

system for new office

Storage container

FF 1015

KY

outside storage

Security system for property

FF 1014

KY

additional cameras/video

Lockers for workers

FF 1024

KY

lockers for personal item storage

Computers

FF 1009

KY

laptop comp x2

Dining Table and Chairs

FF 1021

KY

marble dining table and chairs for kitchen area

Computer equipment

FF 1020

KY

laptop etc. for Steve Jones

Refrigerator

FF 1016

KY

Office refrigerator

Computers

FF 1002

KY

computer, monitor

Office Furniture

FF 1008

KY

Desks

Computers

FF 2001

MS

desktop computers

Computers

FF 1010

KY

desktop computers

Computer/Server

FF 1006

KY

Addl computer equip

Dell OptiPlex Computer

FF 1018

KY

desktop computer

Printer

FF 1012

KY

Printer

               

Leasehold Improvements

     

Storage fencing

LH 1021

KY

protective fencing in cutting/storage area

Asphalt

LH 1003

KY

increase square footage

Awning for building

LH 1024

KY

metal awning for rear of building

Asphalt

LH 1002

KY

 

Paving in yard

LH 1019

KY

additional paving in yard

Main building renovations

LH 1020

KY

numerous renovations to both floor levels

Fence

LH 1001

KY

 

Electrical installation

LH 1014

KY

supply power to rear storage, pump, gates

Concrete Blocks

LH 1005

KY

 

Chain link fence

LH 1017

KY

new fencing for 3511 Campground Rd

6' Wooden privacy fence

LH 1018

KY

3409 Campground - along entry way

4 Overhead doors

LH 1016

KY

wiring and replacement of 4 doors in warehouse

Gate for fence

LH 1015

KY

7' cantilever slide gate w/keyless entry pad

Office renovations

LH 1023

KY

additional roof work

Electrical upgrades

LH 1022

KY

electrical upgrades/renovations for office

Electrical installation

LH 1012

KY

additional wiring for warehouse/burning

Concrete Blocks

LH 1010

KY

 

Concrete Blocks

LH 1006

KY

 

Fence addition

LH 1004

KY

 

Concrete Blocks

LH 1013

KY

additional blocks plus freight

Deck

LH 1007

KY

wooden deck attached to building

Electrical installation

LH 1009

KY

additional wiring for warehouse

Concrete Blocks

LH 1008

KY

additional blocks

Concrete Blocks

LH 1011

KY

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------